UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6503


DEDRIC DEVON SHERROD,

                      Petitioner – Appellant,

          v.

SIR HAROLD W.    CLARKE,   Director,   Virginia   Department   of
Corrections,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00174-RBS-TEM)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dedric Devon Sherrod, Appellant Pro Se. Leah A. Darron, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dedric      Devon    Sherrod         seeks    to     appeal      the    district

court’s    order     denying     relief      on     his    28    U.S.C.       § 2254    (2006)

petition.     The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2013).     The magistrate judge recommended that relief be denied

and advised Sherrod that failure to file timely objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

             The     timely      filing       of     specific          objections       to    a

magistrate        judge’s      recommendation         is       necessary       to    preserve

appellate review of the substance of that recommendation when

the    parties       have      been        warned     of        the     consequences         of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.     1985);    see    also      Thomas v.       Arn,        474    U.S.    140     (1985).

Sherrod has waived appellate review by failing to file specific

objections after receiving proper notice.                         Accordingly, we deny

a certificate of appealability and dismiss the appeal.

             We    deny     leave     to    proceed       in     forma    pauperis.          We

dispense     with       oral    argument      because           the    facts     and    legal

contentions       are    adequately        presented       in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                     DISMISSED

                                              2